Exhibit 10.08 SECURITY AGREEMENT SECURITY AGREEMENT (this “Agreement”), dated as of December 1, 2008, by and among AmeriResource Technologies, Inc., a Delaware corporation (“Parent”), RoboServer Systems Corp, BizAuctions, Inc., ARRT Receivables, Inc.; AuctionWagon, West Texas Real Estate and Resources, Inc., Self-Serve Technologies, Inc., Net2Auction Corporation, Business Auctions, Inc., and BizAuctions, Corp. (collectively the “Subsidiary”)(hereinafter the Parent and the Subsidiary shall collectively be referred to as the “Company”) and the secured parties signatory hereto and their respective endorsees, transferees and assigns(collectively, the “Secured Party”). W I T N E S S E T H: WHEREAS, pursuant to a Securities Purchase Agreement, dated the date hereof, between
